DETAILED ACTION
The amendment filed 1/13/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the applicability of the previous rejection(s) to the instantly amended claim(s) have been fully considered and are persuasive.  Therefore, the rejection(s) have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a different interpretation of Carr et al. where a setting sleeve, gauge ring and seal cap are oriented as now claimed.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, 12-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carr et al. (US 9,810,035) in view of Hanes et al. (US 3,002,559) and Current (US 3,387,659).  Carr et al. disclose a system to facilitate actuation in a 
Hanes et al. disclose a system to facilitate actuation in a borehole comprising: a device (3) deployed via a wireline (2) coupled with a firing head (40); a setting tool (40/7/13 etc) operatively coupled with the wireline and the device comprising an outer housing (52a) and a tension member (13) within;  and wherein a portion of the outer housing self fills with fluid via a metering ports as the device is run in hole (chamber defined by 13/17 would self fill via port in 52a as seen in figure 1).  It would have been obvious to one of ordinary skill in the art before the time of filing to provide the wireline features of Hanes et al. with the system of Carr et al. in order to provide the system be deployable via wireline.  It would have been further obvious to remove the plug (26) of Carr et al. since as taught by Hanes et al. such a system can perform with self filling ports and removal of the plug of Carr et al. would simplify the device and not impact its functionality.  Hanes et al. (nor Carr et al.) disclose that the metering ports are configured to control the discharge of fluid such as to limit a stroke speed.

In regard to the method claims, the normal use of the system of Carr et al. as modified by the teachings of Hanes et al. and Current would encompass the claimed steps including the outer housing having metering ports positioned which self fill (as within Hanes et al. above) and wherein the metering ports are configured to control discharge of fluid to limit stroke speed of the housing relative to a tension member (piston) to a selected stroke speed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Wells (US 10,934,795) discloses a system and method to facilitate actuation in a borehole including a device and setting tool wherein the setting tool including a gauge ring (102c) as a separate component from a housing (102b) and a setting sleeve (as would be connected at 126).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to D Andrews whose telephone number is (571)272-6558. The examiner can normally be reached M-F, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 




/D. ANDREWS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        
1/25/2022